DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “360” has been used to designate different structures in figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,2,4, 8-9, 11-12, 14,19, recite the term “and/or”. This term renders the claim indefinite; it is unclear whether the limitations following the phrase are part of the claimed invention. Therefore, it is unclear as to the metes and bounds of the positively claimed limitations such that one of ordinary skill in the art would know how to avoid infringement.
The term “at least partially” in claims 8 and 18 is a relative term which renders the claim indefinite. The term “at least partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites “can” and “capable of”. These terms render the claim indefinite as it is unclear to the metes and bounds of the positively claimed structures. Clarification is requested via amendments. For example, “…sensor communicates with a monitor” or “sensor is configured to communicate with a monitor”. 
Claims 10 and 20, fail to disclose any positively recited structure. Therefore, not further limiting the positively recited structures of claims 1 and 11. 
Claim 5 recites “a releasable liner comprises a folded material…”. It is unclear whether applicant intends to claim an additional element or is referring to the releasable line of claim 1. Same rejection applies to claims 2, 12,15. Clarification is requested via amendments. 
Claims 9 and 19 are vague and render the claim indefinite. Clarification is requested via amendments. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoarau et al. (USPN 7,650,177).
Regarding claims 1, 10-11, 20, Hoarau et al. discloses a patient monitoring sensor, comprising a communication interface, through which the patient monitoring sensor can communicate with a monitor; a light-emitting diode (LED) communicatively coupled to the communication interface; a detector, communicatively coupled to the communication interface, capable of detecting light; and a single piece bandage, comprising: an upper bandage portion; a lower bandage portion; and at least one releasable liner or tab provided between the upper and lower bandages to facilitate folding back of the upper bandage relative to the lower bandage and/or of the lower bandage relative to the upper bandage, further wherein the folded bandage portion is configured to fold back down over at least one of the LED and detector when the LED and/or detector is inserted between the lower bandage and the upper bandage. See the annotated figure below and Col.6 line 44- Col.7 line 25. 

    PNG
    media_image1.png
    392
    499
    media_image1.png
    Greyscale

Regarding claims 2, 12, Hoarau et al. discloses a releasable liner exposes an adhesive configured to secure the LED and/or detector at an installation position (Examiner inherently interprets that the adhesive layer above includes a releasable liner to cover the adhesive in order to protect the adhesive). See the annotated figure above and Col.6 line 44- Col.7 line 25. 
Regarding claims 3, 13, Hoarau et al. discloses upper and lower releasable liners for upper and lower bandage portions at an installation position. See the annotated figure above and Col.6 line 44- Col.7 line 25. 
Regarding claims 4 and 14, Hoarau et al. discloses the upper and lower releasable liners expose adhesive to secure the LED and/or detector at the installation position. See the annotated figure above and Col.6 line 44- Col.7 line 25. 
Regarding claims 5 and 15, Hoarau et al. discloses a releasable liner comprises a folded material to facilitate separation of upper and lower bandage portions. See the annotated figure above and Col.6 line 44- Col.7 line 25.
Regarding claims 6 and 16, Hoarau et al. discloses at least one of the upper and lower bandage portions further include a fold line. See the annotated figure above and Col.6 line 44- Col.7 line 25.
Regarding claims 7 and 17, Hoarau et al. discloses at least one of the upper and lower bandage portions further include a shielding or reinforcing member at the installation position. See the annotated figure above and Col.6 line 44- Col.7 line 25.
Regarding claims 8 and 18, Hoarau et al. discloses the lower bandage portion further comprises at least one at least partially transparent thin material at an LED and/or detector position. See the annotated figure above and Col.6 line 44- Col.7 line 25.
Regarding claims 9 and 19, Hoarau et al. discloses the lower bandage portion further comprises at least one at ring having an aperture therethrough at an LED and/or detector position. See the annotated figure above and Col.6 line 44- Col.7 line 25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791